Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 2 that “the container size is such as to be too large for a young child to hold in their hand" is led to be indefinite as the metes and bounds of “too large” cannot be ascertained and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "average" in claim 3 is a relative term which renders the claim indefinite.  The term "man's or women's squeeze strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Allowable Subject Matter
Claims 1 and 6-18 are allowed.

Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues on pg. 9-10 “the Examiner has rejected claim 2 on the grounds that the term "too large" is indefinite and makes the claim unclear in scope. The reasoning for the Examiner's objection is understood. However it is respectfully asked if the objection could be reconsidered in the light of the present invention which is for a container with child resistant means and the container is such that it cannot be operated by a child but it can be operated by an adult. The amended claim 1 contains eight specific features to define the container. Thus the container is specifically defined in claim 1. Since the specifically defined container in claim 1 is all about features for making the container child resistant, it is respectfully asked if claim 2 could be allowed. The container size being such that it is too large for a child to hold in their hand and be able to squeeze simultaneously at the two opposed locations, is an important practical feature. More specifically, if the container is too large for a young child to hold in their hand and be able to squeeze simultaneously at the two opposed locations, then access by the child to the inside of the container is further able to be prevented. A person skilled in the art and indeed the vast majority of people would easily be able to understand whether or not the container was too large for a young child to hold in their hand and be able to squeeze simultaneously at the two opposed locations.”, and examiner replies that the size of a child hand in relation to the size of an adults is not an industry standard that can be measured and the indefiniteness remains. Examiner maintains the 112b rejection. 
Applicant argues on pg. 10 “with regard to claim 3, the Examiner's objection is understood that the claim is rendered unclear by the terms "average" and "man's or woman's squeeze strength".  Nevertheless, it is again respectfully asked if the objection could be reconsidered and claim 3 allowed. The reasoning is basically as set out above for claim 2, namely that people would immediately understand the difference between a young child and an adult and thus would have no trouble in determining the squeeze strength needed by an average man or woman, and especially in relation to the squeeze strength able to be provided by a young child.”, and examiner replies that the average man's or woman's squeeze strength is not an industry standard that can be measured and the indefiniteness remains. Examiner maintains the 112b rejection. 
Applicant’s arguments, see pg. 11 regarding 102 rejection of Claim 1, filed 10/28/2022, with respect to claim 1 have been fully considered and are persuasive.  The 102 rejection of 05/17/2022 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736